DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	
	Oiwa et al. (US 2011/01699853), taken to be the closest prior art, shows the apparatus and method of generating compensation data in a display device, the comprising: setting a pixel group including a first target pixel (see for example Figs. 10-16, and para. 0120-0124, 0150 and 0212) and first non-target pixels adjacent to the first target pixel among a plurality of pixels of a display panel (see para. 0172 and 0210); and switching on the first target pixel and switching off the first non-target pixels to generate a first image and store the first image (see Figs. 14-16).

	Chen (US 2019/0333459), McNerney et al. (US 8,958,640) and Kojima et al. (US 2011/0150349), all taken to be close prior art, show a display device having a capturing element for capturing images and a processor for correcting or adjusting the image based on adjusting target pixels.




Reasons For Allowance

Claims 1-20 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-11
The prior art of record, including the closest prior art Oiwa et al. noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the method of generating compensation data in a display device having the combination of steps, along with switching on the first target pixel and switching off the first non-target pixels to generate a first captured image and store the first captured image; switching on the first target pixel and the first non-target pixels to generate a second captured image and store the second captured image; switching off the first target pixel and switching on the first non-target pixels to generate a third captured image and store the third captured image; and calculating luminance correction data of the first target pixel based on the stored first to third captured images, as set forth in claims 1-11.


Regarding claims 12-20
The prior art of record, including the closest prior art Oiwa et al. noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the apparatus fo generating compensation data in a display deice having the combination of elements, along with an image capturing device generating a first captured image obtained by switching on the first target pixel and switching off the first non-target pixels, a second captured image obtained by switching on the first target pixel and the first non-target pixels, and a third captured image obtained by switching off the first target pixel and switching on the first non-target pixels; a storage device storing a first captured image obtained by switching on the first target pixel and switching off the first non-target pixels, a second captured image obtained by switching on the first target pixel and the first non-target pixels, and a third captured image obtained by switching off the first target pixel and switching on the first non-target pixels; and a controller calculating luminance correction data of the first target pixel based on the first captured image to the third captured image, as set forth in claims 12-20.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687